Citation Nr: 1432617	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-30 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease right knee post meniscectomy ("right knee disability").  

2.  Entitlement to service connection for plantar callus of the right foot with calcaneal spurring, to include as secondary to service connected right knee disability ("right foot disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1977 to August 1981.  

The Veteran's appeal comes to the Board of Veterans' Appeals from June 2009 and a November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) before the Board at a June 2013 videoconference hearing.  A copy of the hearing transcript is of record.  

The Veteran previously had a claim for an earlier effective date for his service connected right knee disability.  However, in September 2011, the Veteran withdrew this claim and it is not before the Board at this time.  


FINDING OF FACT

1.  The post-operative right knee with degenerative joint disease has been objectively shown to be manifested by no more than pain on motion on both flexion and extension throughout the appeal period; x-ray evidence demonstrates degenerative changes of the right knee.  There is no evidence of recurrent subluxation or lateral instability.  

2.  A right foot disability was not manifested in active service or within one year of service, and any current right foot disability is not otherwise etiologically related to such service or to his service connected right knee disability.  

CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a right knee disability based on arthritis with painful motion have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

2.  A right foot disability was not incurred in or aggravated by service; and such disability was not incurred or aggravated by the service connected right knee disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which the ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all the elements listed above.  Functional loss may be due to an absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by the visible behavior of the claimant undertaking the motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include restricted or excess movement; weakness; fatigability; incoordination; or pain on movement.  38 C.F.R. § 4.45. 

The Veteran has been assigned an initial compensable evaluation of 10 percent for his right knee under the diagnostic criteria for degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion the rating evaluations are 20 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes or 10 percent with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  

As such, the Board will evaluate the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2013) pertaining to limitation of motion of the knee and instability of the knee under Diagnostic Code 5257.  See Butts v. Brown, 5 Vet. App. 532, 538 (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Veteran subjectively complains of pain on motion and limitation of function of the right knee.  

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2013).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Lastly, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id. 

With respect to instability of the knee, Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).
As noted above, the Veteran's service-connected right knee disability has been evaluated as 10 percent disabling based on a diagnosis of arthritis of the knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In considering the Veteran's right knee disability, the Board must consider whether he is entitled to a separate disability rating based upon instability of the knee or an increase based upon limitation of motion of the knee under Diagnostic Codes 5257 and/or 5260-5261, respectively.  Further, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.  

Having considered the evidence of record, the Board determines that an increased evaluation based upon arthritis of the knee is not warranted at any point during the appeal period because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with incapacitating episodes.  Further, the Board finds that neither a separate evaluation under Diagnostic Codes 5257 is warranted nor an evaluation under Diagnostic Codes 5260 and/or 5261. 

In May 2007, the Veteran underwent an examination by Dr. D.D. at the Triangle Orthopeadic Associates.  Dr. D.D. evaluated the Veteran's right knee and reported that the Veteran's gait is slightly antalgic on the right with mild distal quadriceps atrophy on the right.  With respect to instability of the right knee, the Lachman test of the ACL was 10 mms, the pivot shift was negative.  The range of motion during this examination was 130 on flexion and full extension to 3 degrees.  

The Veteran underwent a VA examination in May 2009.  Instability testing revealed that the Veteran had no instability or abnormal alignment of the right knee.  Further, the examiner stated that the Veteran did not have a need for assistive aids for walking, nor did the Veteran have inflammatory arthritis.  The examiner found no evidence of bony enlargement, deformity, tenderness, mass behind the knee, clicks or snaps, patellar or meniscus abnormality.  Thus, the evidence of record does not support an evaluation under Diagnostic Code 5257 for instability of the right knee.  
In regards to the range of motion testing, the May 2009 VA examiner noted that flexion was 140 degrees and full extension to zero degrees.  There was some pain on flexion starting at 130 degrees and on extension starting at 10 degrees; however, this pain did not limit the functional motion of the joint.  The examiner reported that there no change in active range of motion following repeat testing (3 times).  

The Veteran was afforded another VA examination in February 2011.  At this examination, the examiner reported no instability or abnormal alignment of the right knee.  There was no evidence of deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions.  There was objective evidence of crepitation, grinding, guarding of movement, pain, stiffness, and subjective reports of flare-ups every 2 to 3 weeks lasting 1 to 2 days.  The Veteran reported that the precipitating and alleviating factors for flare-ups are exercise alleviated by applying an ice pack.  The Veteran reported no loss of motion or other functional impairment during flare-ups.  

In regards to the range of motion testing, the February 2011 VA examiner noted that flexion was 105 degrees and full extension to zero degrees.  There was some pain on flexion starting at 105 degrees; however, this pain did not limit the functional motion of the joint.  The examiner reported that there no change in active range of motion following repeat testing (3 times).  The Board notes that since such pain on motion, as reported on both VA examinations, does not limit the Veteran's functional range of motion and, as such, does not serve as a basis to grant an evaluation based on limitation of motion of the right knee under Diagnostic Code 5260 or 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

The Board acknowledges that the Veteran's right knee disability does not allow him to do all of the physical activities he was once able to do and that he has post knee reconstruction with residual painful range of motion.  However, his current range of motion of his right knee does not meet the criteria for an evaluation on limitation of motion or for instability of the knee.  Further, there was mild reporting of instability in 2007 but the 2009 and 2011 examinations reported no instability of the right knee, providing highly probative evidence against this claim that outweighs any statement from the Veteran regarding this narrow issue; in short, the criteria for a separate evaluation for instability have not been met (Diagnostic Code 5257).  Additionally, the Veteran states that he should be entitled to a higher evaluation for his right knee disability because Dr. D. D. in 2007 stated that the Veteran has 30 percent permanent partial impairment of the right knee.  However, the Board would like to note that Dr. D.D.'s assessment is not equivalent to the rating criteria provided by the VA for disabilities of the knee.  The Veteran's current compensable evaluation of 10 percent under Diagnostic Code 5003 takes into consideration limitation of motion due to pain and flare-ups. 

Additional Considerations 

The Board has considered the applicability of additional diagnostic codes potentially relevant to the Veteran's service-connected right knee disability.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.

The Board acknowledges the Veteran's contentions that his service-connected right knee disability warrants an evaluation greater than that assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2013).

The discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule, namely x-ray findings of degenerative arthritis and pain on motion that does not affect the functional range of motion of the knee.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected right knee disability.  Specifically, it is noted that the Veteran is employed a prison guard for the state of North Carolina.  Therefore, remand or referral of a claim for TDIU is not necessary, as there is no evidence of unemployability due to the service-connected disability or some form of extraschedular disability.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability, which is proximately due to, or results from, another disease or injury for which service connection has been granted, shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has reviewed the evidence of record, including several statements from the Veteran, Rehabilitation records from Wake Forest, and an October 2011 VA examination of the right foot, and there is a diagnosis of plantar callus (right foot), with calcaneal spurring right foot.  The Veteran has a current disability of the right foot; thus, the first element of service connection is well established. 

Upon review of the Veteran's service treatment records, there is no showing of a diagnosis or treatment for a right foot disability.  Further, there is no evidence that the Veteran's right foot disability has been chronic since service.  The Veteran's right foot disability was first diagnosed in 2011 at Wake Forest Rehabilitation Center.  This is more than 30 years after service.  The Board finds that the weight of the evidence demonstrates that symptoms of his right foot disability have not been continuous since service separation in 1981.  Thus, chronicity cannot be shown in the Veteran's case.  

Concerning direct service connection, service treatment records are absent complaints, findings or a diagnosis of a right foot disability in service.  The significant lapse of time between separation from service and the Veteran's first diagnosis of a right foot disability weighs heavily against a direct service connection claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In light of the foregoing, the Board concludes that direct service connection for a right foot disability is not warranted.  However, the Veteran does not assert that he injured his right foot in service; rather, he claims that his right foot disability is the result of an altered gait caused by his service connected right knee disability.  As such, the determination for service connection must be based on a showing that the current disability is proximately due to or caused by the Veteran's service connected right knee disability. 

The Veteran submitted a statement in February 2013, that is right foot disability is caused by an altered gait from his right knee disability and not related to his  non-service connected Achilles heel injury, sustained in 2011.  See February 2011 VA Form 9.  To support his statement the Veteran submitted evidence from Wake Forest Physical Therapy where he received rehabilitation for his left Achilles tendon injury.  This evidence shows that the Veteran underwent rehabilitation for his left Achilles tendon repair beginning in August 2011.  However, these treatment notes specifically address the left ankle and Achilles tendon and not a right foot disability.  

The Veteran underwent a VA examination of his right foot in October 2011.  The examiner reviewed the Veteran's file and examined the Veteran's foot.  The Veteran was diagnosed with plantar callus on the right foot, with bilateral calcaneal spurring.  The examiner stated that the Veteran's right foot plantar callus is not secondary to his service connected right knee disability.  The examiner reports that his right foot pain is more likely than not associated with normal aging process.  The examiner also noted that the Veteran's diagnosis of left tibiotalar joint effusion with preserved tibiotalar joint space and bilateral calcaneal spurring are not associated or a residual from the 1979 right knee injury.  

The examiner also opined that the Veteran's right foot disability has not been permanently aggravated beyond its natural progression by the Veteran's right knee disability.  The rationale for this opinion is the same as noted above, that the Veteran's right foot disability is more likely than not associated with aging and is not secondary to his right knee disability.  Additionally, the examiner stated that the age of callus on the Veteran's right foot could not be determined, but that the callus on the right foot is at least as likely as not secondary to his left Achilles tendon disability.  The Veteran is not service connected for his left Achilles tendon disability and as such cannot be a basis upon which to grant service connection.  

The Veteran submitted several treatment notes from Wake Forest Physical Therapy regarding his rehabilitation of his left Achilles tendon.  None of these treatment notes relate to a right foot condition.  There is a treatment note from Wake Forest Physical Therapy from October 2011 noting that the Veteran gait assessment reveals trace intermittent left early heel off; bilateral pes cavus with the right side greater than the left side and diminished subtalar pronation with the right side greater than the left side.  However, there is no statement from the Veteran's physical therapist stating that the Veteran's altered gait is caused by his right knee disability.  

The Veteran contends that his right foot disability is secondary to his right knee disability and that this is evidenced by his altered gait.  However, the current evidence of record does not support this contention.  The VA examiner stated that Veteran's right foot disability is not secondary to his right knee disability.  The examiner opined that his right knee disability neither caused nor aggravated his right foot disability, which is most likely due to aging.  The question of whether one disability can cause or worsen another is a complex medical question, not capable of lay observation in the manner that many symptoms are, and remains the preserve of trained medical professionals.  Absent training or credentials, the Veteran is not able to render a competent opinion on this matter.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d  at 1377 n.4 (lay persons not competent to diagnose cancer).

Although the Veteran has a current right foot disability, the preponderance of the evidence weighs against a finding that the Veteran's right foot disability is causally related to his service, manifested in service or manifested within the presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In an increased rating claim, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in February 2006 and October 2011 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Veteran testified at a hearing before the Board in June 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the Acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran, including the provider described at his hearing, have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The Veteran was provided a VA examination in May 2009, February 2011 and October 2011, which are adequate for the purposes of determining an initial compensable evaluation as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and ascertains the current severity of the Veteran's disability, under the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a May 2011 supplemental statement of the case January 2013 statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability is denied.  

Entitlement to service connection for a right foot disability, to include as secondary to a service connected right knee disability is denied 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


